         Case 3:17-cv-06081-EMC Document 154 Filed 06/17/20 Page 1 of 5


 1   Aaron Kaufmann, State Bar No. 148580
     David Pogrel, State Bar No. 203787
 2   Elizabeth Gropman, State Bar No. 294156
     LEONARD CARDER, LLP
 3
     1999 Harrison Street, Suite 2700
 4   Oakland, CA 94612
     Tel: (510) 272-0169
 5   Fax: (510) 272-0174
     E-mail: akaufmann@leonardcarder.com
 6   E-mail: dpogrel@leonardcarder.com
     E-mail: egropman@leonardcarder.com
 7

 8   Paul T. Cullen, State Bar No. 193575
     THE CULLEN LAW FIRM, APC
 9   19360 Rinaldi Street, Box 647
     Porter Ranch, California 91326
10   Telephone: (818) 360-2529
11   Facsimile: (866) 794-5741
     E-mail: paul@cullenlegal.com
12

13   Attorneys for Plaintiffs
14                                 UNITED STATES DISTRICT COURT
15
                                  NORTHERN DISTRICT OF CALIFORNIA
16

17    ANIL GOYAL, et al.,                       Case No. 3:17-cv-06081-EMC
18                  Plaintiffs,                 Judge: Hon. Edward M. Chen
19                                              STIPULATION AND [PROPOSED] ORDER
             v.                                 REGARDING DISMISSAL OF ALL CLAIMS
20                                              BY ALL PLAINTIFFS, WITH PREJUDICE
      CSX INTERMODAL TERMINALS,
21    INC.
22                      Defendants.
23

24

25

26

27

28


     STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL
     OF ALL CLAIMS BY ALL PLAINTIFFS, WITH PREJUDICE                  CASE NO. 3:17-CV-06081-EMC
         Case 3:17-cv-06081-EMC Document 154 Filed 06/17/20 Page 2 of 5


 1          The parties to the above-entitled action, by and through the undersigned counsel, hereby
 2   stipulate to dismissal of the claims asserted by and on behalf of Plaintiffs Anil Goyal, Jorge Ochoa,
 3
     Rodolfo Sanchez, Jaswinder Singh, Javier Tovar Cortez, Abraham Burciaga, Cheryl Narayan,
 4
     successor in interest as to Mohit Narayan, Miguel Zavala, Feliciano Ahumada, Manuel Aldana,
 5
     Francisco Lopez Barboza, Armando Briceno, Francisco Chavez, Oscar Martinez Davila, Antonio
 6

 7   Escamilla, Raul Figueroa, Fermin Flores, Jorge Lima, Pedro Lopez, Salvador Madera, Enrique

 8   Martinez, Jose Mozo, Jose Orozco, Carlos Rangel Palomo, Franklin Serpas, Saul Serpas, Oscar

 9   Gutierrez, Juan Eliud Temblador, Joe Correa, Jajvir Dhesi, Juan Dominguez, Roberto Gutierrez,
10   Antonio Gutierrez, Carlos Hernandez, Aurelio Garcia Machuca, Rodolfo Monzon, Alejandro
11
     Perez, Cesar Perez, Lombardo Ramos, David Razo, Amarjeet Singh, Inderpal Singh, Manjit Singh,
12
     Mario Torres, Ignacio Vargas, Juan Sanchez, Levis Kiragu, Vijay Singh, Gabriel Murrieta,
13
     Armando Prieto, Mario Lopez, Fermin Velazquez, Sergio Martinez, Joaquin Guzman, Byron Lossi,
14

15   Martin Moreno, Byron Ramirez, Jorge Rivera, Rene Escobar, Ramon Orozco, Hector Haro and

16   Jaime Perez. The parties stipulate to dismissal of all claims by the above-referenced Plaintiffs

17   against Defendant CSX Intermodal Terminals, Inc. (“CSXIT”), with prejudice, with each side to
18
     bear its own costs of suit except as otherwise provided for in the parties’ settlement agreements.
19
            Dismissal of all claims by all Plaintiffs concludes this action, as to all parties and all claims
20
     against Defendant CSXIT are dismissed, with prejudice.
21

22

23

24

25

26

27

28
                                                      -1-
     STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL
     OF ALL CLAIMS BY ALL PLAINTIFFS, WITH PREJUDICE                             CASE NO. 3:17-CV-06081-EMC
         Case 3:17-cv-06081-EMC Document 154 Filed 06/17/20 Page 3 of 5


 1   DATED: June 17, 2020
 2                                             By:        /s/ David Pogrel
                                                       AARON KAUFMANN
 3
                                                       DAVID POGREL
 4                                                     ELIZABETH GROPMAN
                                                       Attorneys for Plaintiffs
 5

 6

 7                                             By:          /s/ Paul Cullen
                                                       PAUL T. CULLEN
 8                                                     Attorney for Plaintiffs

 9

10                                             By:           /s/ Amanda Sommerfeld
11                                                     Matthew Lampe
                                                       Amanda Sommerfeld
12                                                     Allison Crow
                                                       Attorneys for Defendant
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 -2-
     STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL
     OF ALL CLAIMS BY ALL PLAINTIFFS, WITH PREJUDICE                       CASE NO. 3:17-CV-06081-EMC
         Case 3:17-cv-06081-EMC Document 154 Filed 06/17/20 Page 4 of 5


 1                                       FILER’S ATTESTATION
 2          Pursuant to Local Rule 5-1(i)(3), regarding signatures, I attest that concurrence in the filing
 3   of the document has been obtained from each of the other signatories listed above.
 4   DATED: June 17, 2020                      THE CULLEN LAW FIRM, APC
 5                                             By:           /s/ Paul T. Cullen
 6                                                         PAUL T. CULLEN

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -3-
     STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL
     OF ALL CLAIMS BY ALL PLAINTIFFS, WITH PREJUDICE                          CASE NO. 3:17-CV-06081-EMC
         Case 3:17-cv-06081-EMC Document 154 Filed 06/17/20 Page 5 of 5


 1

 2                                           [PROPOSED] ORDER
 3             Pursuant to the Parties’ stipulation, it is hereby ORDERED that:
 4     1.      All claims asserted by and on behalf of all Plaintiffs against Defendant CSX Intermodal
 5          Terminals, Inc. are hereby dismissed, with prejudice.
 6     2.      All parties will bear their own attorneys’ fees and costs in this matter related to the claims
 7          for Plaintiffs, except as otherwise provided for in the parties’ settlement agreements
 8             IT IS SO ORDERED
 9

10          Dated: 6/17/2020
                                                      HONORABLE EDWARD M. CHEN
11                                                    United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        -4-
     STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL
     OF ALL CLAIMS BY ALL PLAINTIFFS, WITH PREJUDICE                               CASE NO. 3:17-CV-06081-EMC
